UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2081



CLARENCE PENNINGTON; SHERRI J. PENNINGTON,

                                          Plaintiffs - Appellants,

          versus


STEVEN C. TUEFEL; KAREN WOOD; ROBERT BUTLER;
JIM WHITACRE; GARY POLING; LEE SAMSELL,
individually; RAY BROSIUS, as Berkeley County
Planning Commission President; BERKELEY COUNTY
PLANNING COMMISSION,

                                             Defendants - Appellees,


          and


JIM STUCKEY; ANTHONY J. PETRUCCI,

                                                          Defendants.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-05-4)


Submitted:   February 6, 2006          Decided:     February 27, 2006


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Christopher   P.  Stroech,   ARNOLD,   CESARE  &   BAILEY,   PLLC,
Shepherdstown, West Virginia, for Appellants. Michael D. Lorensen,
BOWLES, RICE, MCDAVID, GRAFF & LOVE, LLP, Martinsburg, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Clarence and Sherri J. Pennington appeal the district

court’s   order   granting   the   Appellees’   motion   to   dismiss   and

dismissing their civil rights complaint.        The court found, among

other findings, that the Penningtons failed to state a claim

because they did not establish a cognizable property interest.          We

review de novo a dismissal pursuant to Fed. R. Civ. P. 12(b)(6),

“accept[ing] as true the factual allegations of the challenged

complaint and . . . view[ing] those allegations in the light most

favorable to the plaintiff.” Lambeth v. Board of Comm’rs, 407 F.3d

266, 268 (4th Cir.) (citations omitted) (alterations added), cert.

denied, 126 S. Ct. 647 (2005).      “[A] district court may dismiss a

complaint for failure to state a claim only if it appears beyond

doubt that the plaintiff can prove no set of facts that would

entitle him to relief.”      Id.

           We find, for the reasons cited by the district court,

that the Penningtons did not have a cognizable property interest in

receiving a permit. Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                   - 3 -